Case: 18-10586      Document: 00514827197         Page: 1    Date Filed: 02/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-10586                              FILED
                                  Summary Calendar                     February 7, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL PERALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:17-CR-88-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Michael Perales appeals the 24-month prison sentence imposed upon
revocation of supervised release as procedurally unreasonable.                            Perales
requested that the district court order the revocation sentence to run
concurrently with the sentence imposed weeks earlier following his conviction
for possession of a firearm by a convicted felon. The district court did not do




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10586    Document: 00514827197     Page: 2   Date Filed: 02/07/2019


                                 No. 18-10586

so, and Perales objected to the revocation sentence “on the basis of
reasonableness.”
      Now, for the first time, Perales argues that his sentence is procedurally
unreasonable because the district court failed to provide adequate reasons for
the sentence in light of his nonfrivolous argument that his poor health
warranted leniency. When a defendant properly preserves an objection to his
revocation sentence for appeal, the sentence is reviewed under a “plainly
unreasonable” standard. See 18 U.S.C. § 3742(a); United States v. Miller, 634
F.3d 841, 843 (5th Cir. 2011). However, because Perales did not object in the
district court to the adequacy of the explanation for his sentence, review is for
plain error only. See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir.
2009). Perales concedes that his general objection to his sentence was not
sufficient to preserve the error he now raises on appeal but nevertheless
argues, to preserve the issue for future review, that Whitelaw was wrongly
decided. It is well settled that one panel of this court may not overrule a prior
decision of another panel in the absence of an intervening contrary or
superseding decision by this court sitting en banc or by the Supreme Court.
See United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014).
      While the district court did not expressly comment on Perales’s health,
it implicitly considered that issue. Moreover, the district court explained that
the sentence imposed was necessary to address the need for adequate
deterrence and to protect the public—factors that were appropriate for the
district court to consider. See Miller, 634 F.3d at 844; 18 U.S.C. § 3583(e)
(identifying 18 U.S.C. § 3553(a) factors to be considered). Perales has not
demonstrated that the district court’s failure to provide a lengthier explanation
of the chosen sentence constituted a clear or obvious error under the
circumstances. We therefore AFFIRM the district court’s judgment.



                                       2